Citation Nr: 1211827	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel




INTRODUCTION

The Veteran had active military service from February 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.

The Board acknowledges that the Veteran initially sought service connection for a posttraumatic stress disorder and other acquired psychiatric disorders.  The RO addressed both issues and a claim for an earlier effective date for the award of pension in its August 2009 statement of the case.  However, in her VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran checked the box indicating that she wished to perfect an appeal only as to specified issues; in the space provided, she stated that she wished only to appeal the denial of "Service Connection for PTSD."  She did not identify any other claims as being on appeal, including any other acquired psychiatric disorder or the claim for an earlier effective date for the award of pension.  Thus, the Board has jurisdiction only over the Veteran's specific claim of service connection for posttraumatic stress disorder.


FINDING OF FACT

The Veteran likely has posttraumatic stress disorder that is attributable to her active military service.


CONCLUSION OF LAW

The Veteran has posttraumatic stress disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

Service connection for posttraumatic stress disorder (PTSD) specifically requires that there be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011), Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Veteran has contended that she has PTSD as a result of having experienced fear for her life while riding out a hurricane on board a tugboat while stationed at Roosevelt Roads Naval Station in 1989.  The agency of original jurisdiction (AOJ) conceded the occurrence of the Veteran's claimed in-service stressor based on service personnel records showing her having been stationed at Roosevelt Roads when the hurricane in question struck the facility, but denied the Veteran's claim on the basis that she did not have a clear diagnosis of PTSD related to that stressor.  The Board thus acknowledges that the Veteran's in-service stressor has been confirmed and turns to the question of the Veteran's psychiatric diagnosis.

Regarding diagnosis of the Veteran's mental disabilities, the Board first acknowledges that the Veteran's service treatment records are silent as to any complaints of or treatment for symptoms of PTSD or any other psychiatric disorder.  Post-service medical records, however, reflect that several VA medical professionals have identified the Veteran as suffering from PTSD.  A review of the post-service medical evidence reveals that the Veteran was first diagnosed with PTSD in July 2006 and underwent inpatient treatment for PTSD in 2007 at the Cincinnati VA Medical Center (VAMC).  Upon completion of her inpatient treatment in April 2007, the Veteran's PTSD was noted to be "in remission," but later VAMC treatment records from June 2008 and March 2009 reflect active diagnoses of PTSD.  In addition, the Veteran's treating VA psychologist submitted a letter in April 2008 stating that the Veteran's PTSD resulted from her in-service traumatic experience and "remains her primary diagnosis."  The Board thus finds there is competent medical evidence that the Veteran has a current diagnosis of PTSD linked to the confirmed in-service stressor.

In so finding, the Board acknowledges that the Veteran underwent VA psychological examination in November 2007.  Report of that examination notes that the Veteran reported experiencing nightmares, fearfulness, and irritability that she associated with her in-service traumatic experience.  She reported having difficulty maintaining employment and stated that she feared she would "explode" in anger.  She complained of only having three moods:  "sad, angry, and paranoid."  The examiner diagnosed the Veteran with bipolar disorder and PTSD "by history" but opined only that he found the Veteran to have "some psychiatric issues that are being addressed."  He stated that her diagnosis of PTSD appears to have been "put over to the side" and theorized that, as someone experienced with boats and boating, she should not have been adversely affected by having to ride out a hurricane in a tugboat on the open sea.  No clear diagnosis or etiological opinion was provided.  The examiner concluded that the Veteran's symptoms of PTSD were "at best, a little vague" and found that PTSD was less likely than not a primary diagnosis for her ongoing psychiatric difficulties.  

The Board has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the November 2007 VA examiner and the Veteran's treating VA psychologist arrived at different conclusions as to the ultimate diagnosis of the Veteran's psychiatric disorder, but the Board notes that the November 2007 VA examiner appears to have conceded that the in-service stressor the Veteran experienced may have contributed to her current disability picture, including symptomatology associated with PTSD.  The Board further finds that the Veteran's treating psychologist provided an opinion that credibly assigns her a diagnosis of PTSD and relates that symptomatology to service in her April 2008 letter.  This finding is bolstered by the November 2010 statement from the Veteran's treatment provider, who again clarified that the Veteran had been treated for PTSD specifically due to her in-service experiences during the hurricane.  Further, the Veteran's claimed in-service stressor is corroborated by her service records and has been conceded by VA.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to her active duty by competent and probative medical opinion.  The Veteran's treating VA psychologist has diagnosed the Veteran with PTSD and stated that the symptoms of PTSD are related to the Veteran's in-service stressor.  Similarly, two of the Veteran's care providers have separately confirmed that the Veteran's PTSD diagnosis is based on her in-service traumatic experience while on a tugboat during a hurricane.  Given that the April 2008 VA psychologist provided a firm diagnosis of PTSD, the Board thus concludes that the competent and probative medical evidence likely supports a conclusion that the Veteran does in fact suffer from PTSD that is linked to her period of active duty.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board thus finds that there is satisfactory evidence that the Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


